                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    Pete Solotruk,                   :    CIVIL ACTION
                                     :    NO. 21-382
          Plaintiff,                 :
                                     :
     v.                              :
                                     :
    Road Scholar Transport,          :
                                     :
          Defendant.                 :


                        FIRST SCHEDULING ORDER

          AND NOW, this 4th day of August, 2021, following an

initial pretrial conference with counsel for the parties, and

pursuant to Federal Rule of Civil Procedure 16 and Local Rule of

Civil Procedure 16.1(b), it is hereby ORDERED that:

          1.     All attorneys appearing before Judge Robreno must

be registered on ECF. All official filings submitted to the

Clerk of Court must be filed directly by the attorney on to ECF.

All orders, opinions, and other docket entries generated from

chambers will likewise be filed directly on to ECF. Notice of

these chamber entries will be communicated to counsel either by

ECF or ordinary mail.

          2.     Defendant shall have until August 18, 2021 to

file an Answer to the Second Amended Complaint.

          3.     All parties shall complete their initial

disclosures by August 6, 2021.
           4.    Any third-party complaints shall be filed by

September 4, 2021, unless leave is granted thereafter.

           5.    Any motions for leave to amend the pleadings

shall be filed by September 4, 2021. 1

           6.    All fact discovery shall be completed by December

4, 2021.

           7.    Plaintiff shall produce an expert report by

January 4, 2022. Defendant shall then produce a rebuttal report

by February 4, 2022. All remaining expert discovery shall be

completed by March 4, 2022.

           8.    Any motions for summary judgment shall be filed

by April 4, 2022. Responses to any motions for summary judgment

shall be filed by May 4, 2022.

           9.    In the event a motion for summary judgment is

filed, pre-trial deadlines set forth in the following paragraphs

are suspended until further order of the Court.

           10.   Pretrial memoranda pursuant to Local Rule of

Civil Procedure 16.1(c); proposed voir dire questions, jury



1         All requests for action by the Court shall be by
motion, see Fed. R. Civ. P. 7(b), except for routine requests,
which may be by letter to the Court with copies to all parties,
indicating in such a letter whether the other parties consent to
the request. Reply briefs shall not be filed for motions of any
nature without prior leave of Court. A copy of the proposed
reply brief limited to the issues raised in the response shall
be attached whenever leave is requested.

                                  2
instructions, 2 special interrogatories, and verdict forms for a

jury trial (or proposed findings of fact and conclusions of law

for a non-jury trial); and any motions in limine shall be filed

by April 25, 2022. Responses to any motions shall be filed by

April 29, 2022.

          11.     The case shall be placed in the trial pool on May

4, 2022, or, if a motion for summary judgment is filed, 30 days

from the disposition of the motion. Once placed in the trial

pool, a case may be called to trial upon twenty-four hours’

notice to counsel.

          12.     A notice will issue from Magistrate Judge Rice

setting a date for a settlement conference in approximately 100

days. If agreeable to both parties, counsel for Plaintiff shall

telephone Judge Robreno’s Chambers to schedule a settlement

conference at an earlier date.

          13.     Plaintiff’s counsel shall advise the Court

promptly of settlement of the case.

          AND IT IS SO ORDERED.



                            ______________________________
                            EDUARDO C. ROBRENO, J.



2         Each proposed jury instruction should be numbered,
should appear on a separate page, and should include citations
to the authorities supporting the proposed instruction.

                                   3
